Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 1 of 16 Page ID #:183


  1   Janice P. Brown, Esq. (SBN 114433)
      brown@brownlawgroup.com
  2   Suzanne K. Roten, Esq. (SBN 148533)
      brown@brownlawgroup.com
  3   Sierra J. Spitzer (SBN 234462)
      spitzer@brownlawgroup.com
  4   BROWN LAW GROUP
      600 B Street, Suite 1650
  5   San Diego, CA 92101
      Telephone: 619.330.1700                        NOTE: CHANGES MADE BY THE COURT
  6   Facsimile: 619.330.1701
  7   Attorneys for Defendant
      Bank of America, National Association
  8   (erroneously sued as Bank of America Corporation)
  9   Joseph S. Farzam, Esq. (SBN 210817
      Stephen J. Duron, Esq. (SBN 263485)
 10   JOSEPH FARZAM LAW FIRM
      A Professional Law Corporation
 11   11766 Wilshire Blvd., Suite 280
      Los Angeles, California 90025
 12   Telephone: 310.226.6809
      Fax: 310.226.6891
 13
      Attorneys for Plaintiff
 14   MARCO JIMENEZ
 15

 16                                UNITED STATES DISTRICT COURT
 17                                    FOR THE CENTRAL DISTRICT
 18

 19   MARCO JIMENEZ                                  Case No. 2:19-cv-06238-CJC-JPR
 20                     Plaintiff,                   (Discovery Document: Referred to
 21   v.                                             Magistrate Judge Jean P. Rosenbluth]

 22   BANK OF AMERICA,                               STIPULATED PROTECTIVE
      CORPORATION, a Delaware                        ORDER
 23   Corporation; and DOES 1 through 20,
      inclusive,
 24
                        Defendant.
 25

 26

 27            Plaintiff MARCO JIMENEZ (“Plaintiff”) and Defendant BANK OF
 28   AMERICA, NATIONAL ASSOCIATION (erroneously sued as Bank of America

      _____________________________________________________________________________________________
       Marco Jimenez v. Bank of America Corp.                                    2:19-cv-06238-CJC-JPR
      STIPULATED PROTECTIVE ORDER                                                          Page 1 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 2 of 16 Page ID #:184


  1   Corporation) (“Defendant”) (Plaintiffs and Defendant are collectively referred to as
  2   the “Parties”), agree to be bound by, and agree to instruct their representatives to
  3   abide by, the terms of the following protective order, and hereby stipulate to and
  4   petition the Court to enter the following stipulated protective order (hereafter
  5   “Stipulated Protective Order” or “Order”)
  6           1.       STIPULATED PROTECTIVE ORDER
  7                    A.       PURPOSES AND LIMITATIONS
  8           Discovery in this action is likely to involve production of confidential,
  9   proprietary, or private information for which special protection from public
 10   disclosure and from use for any purpose other than prosecuting this litigation may
 11   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 12   enter the following Stipulated Protective Order. The parties acknowledge that this
 13   Order does not confer blanket protections on all disclosures or responses to
 14   discovery and that the protection it affords from public disclosure and use extends
 15   only to the limited information or items that are entitled to confidential treatment
 16   under the applicable legal principles. The parties further acknowledge, as set forth
 17   in Section 12, below, that this Stipulated Protective Order does not entitle them to
 18   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 19   procedures that must be followed and the standards that will be applied when a
 20   party seeks permission from the court to file material under seal.
 21                    B.       GOOD CAUSE STATEMENT
 22           This action is likely to involve trade secrets, customer and pricing lists and
 23   other valuable research, development, commercial, financial, technical and/or
 24   proprietary information for which the parties believe special protection from public
 25   disclosure and from use for any purpose other than prosecution of this action is
 26   warranted. Such confidential and proprietary materials and information consist of,
 27   among other things, confidential business or financial information, information
 28   regarding confidential business practices, or other confidential research,

      ______________________________________________________________________________
      Marco Jimenez v. Bank of America Corp.                               2:19-cv-06238-CJC-JPR
      STIPULATED PROTECTIVE ORDER                                                     Page 2 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 3 of 16 Page ID #:185


  1   development, or commercial information (including information implicating
  2   privacy rights of third parties), information otherwise generally unavailable to the
  3   public, or which may be privileged or otherwise protected from disclosure under
  4   state or federal statutes, court rules, case decisions, or common law. Accordingly,
  5   to expedite the flow of information, to facilitate the prompt resolution of disputes
  6   over confidentiality of discovery materials, to adequately protect information the
  7   parties believe they are entitled to keep confidential, to ensure that the parties are
  8   permitted reasonable necessary uses of such material in preparation for and in the
  9   conduct of trial, to address their handling at the end of the litigation, and serve the
 10   ends of justice, a protective order for such information is justified in this matter. It
 11   is the intent of the parties that information will not be designated as confidential for
 12   tactical reasons and that nothing be so designated without a good faith belief that it
 13   has been maintained in a confidential, non-public manner, and there is good cause
 14   why it should not be part of the public record of this case.
 15           2.       DEFINITIONS
 16                    2.1      Action: Marco Jimenez v. Bank of America, N.A., Case No.
 17   2:19-cv-06238-CJC-JPR.
 18                    2.2      Challenging Party: a Party or Non-Party that challenges the
 19   designation of information or items under this Order.
 20                    2.3      “CONFIDENTIAL” Information or Items:               information
 21   (regardless of how it is generated, stored or maintained) or tangible things that
 22   qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
 23   above in the Good Cause Statement.
 24                    2.4      Counsel: Outside Counsel of Record and House Counsel (as
 25   well as their support staff).
 26                    2.5      Designating Party: a Party or Non-Party that designates
 27   information or items that it produces in disclosures or in responses to discovery as
 28   “CONFIDENTIAL.”

      ______________________________________________________________________________
      Marco Jimenez v. Bank of America Corp.                                 2:19-cv-06238-CJC-JPR
      STIPULATED PROTECTIVE ORDER                                                       Page 3 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 4 of 16 Page ID #:186


  1                    2.6      Disclosure or Discovery Material: all items or information,
  2   regardless of the medium or manner in which it is generated, stored, or maintained
  3   (including, among other things, testimony, transcripts, and tangible things), that are
  4   produced or generated in disclosures or responses to discovery in this matter.
  5                    2.7      Expert: a person with specialized knowledge or experience in a
  6   matter pertinent to the litigation who has been retained by a Party or its counsel to
  7   serve as an expert witness or as a consultant in this Action.
  8                    2.8      House Counsel: attorneys who are employees of a party to this
  9   Action. House Counsel does not include Outside Counsel of Record or any other
 10   outside counsel.
 11                    2.9      Non-Party:     any natural person, partnership, corporation,
 12   association, or other legal entity not named as a Party to this action.
 13                    2.10 Outside Counsel of Record: attorneys who are not employees
 14   of a party to this Action but are retained to represent or advise a party to this
 15   Action and have appeared in this Action on behalf of that party or are affiliated
 16   with a law firm which has appeared on behalf of that party, and includes support
 17   staff.
 18                    2.11 Party: any party to this Action, including all of its officers,
 19   directors, employees, consultants, retained experts, and Outside Counsel of Record
 20   (and their support staffs).
 21                    2.12 Producing Party: a Party or Non-Party that produces Disclosure
 22   or Discovery Material in this Action.
 23                    2.13 Professional Vendors: persons or entities that provide litigation
 24   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 26   and their employees and subcontractors.
 27                    2.14 Protected Material: any Disclosure or Discovery Material that is
 28   designated as “CONFIDENTIAL.”

      ______________________________________________________________________________
      Marco Jimenez v. Bank of America Corp.                                  2:19-cv-06238-CJC-JPR
      STIPULATED PROTECTIVE ORDER                                                        Page 4 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 5 of 16 Page ID #:187


  1                    2.15 Receiving Party: a Party that receives Disclosure or Discovery
  2   Material from a Producing Party.
  3           3.       SCOPE
  4           The protections conferred by this Stipulation and Order cover not only
  5   Protected Material (as defined above), but also (1) any information copied or
  6   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  7   compilations of Protected Material; and (3) any testimony, conversations, or
  8   presentations by Parties or their Counsel that might reveal Protected Material.
  9           Any use of Protected Material at trial shall be governed by the orders of the
 10   trial judge. This Order does not govern the use of Protected Material at trial.
 11           4.       DURATION
 12           Even after final disposition of this litigation, the confidentiality obligations
 13   imposed by this Order shall remain in effect until a Designating Party agrees
 14   otherwise in writing or a court order otherwise directs. Final disposition shall be
 15   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 16   with or without prejudice; and (2) final judgment herein after the completion and
 17   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 18   including the time limits for filing any motions or applications for extension of
 19   time pursuant to applicable law.
 20           5.       DESIGNATING PROTECTED MATERIAL
 21                    5.1      Exercise of Restraint and Care in Designating Material for
 22   Protection.
 23           Each Party or Non-Party that designates information or items for protection
 24   under this Order must take care to limit any such designation to specific material
 25   that qualifies under the appropriate standards. The Designating Party must
 26   designate for protection only those parts of material, documents, items, or oral or
 27   written communications that qualify so that other portions of the material,
 28

      ______________________________________________________________________________
      Marco Jimenez v. Bank of America Corp.                                 2:19-cv-06238-CJC-JPR
      STIPULATED PROTECTIVE ORDER                                                       Page 5 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 6 of 16 Page ID #:188


  1   documents, items, or communications for which protection is not warranted are not
  2   swept unjustifiably within the ambit of this Order.
  3           Mass, indiscriminate, or routinized designations are prohibited. Designations
  4   that are shown to be clearly unjustified or that have been made for an improper
  5   purpose (e.g., to unnecessarily encumber the case development process or to
  6   impose unnecessary expenses and burdens on other parties) may expose the
  7   Designating Party to sanctions.
  8           If it comes to a Designating Party’s attention that information or items that it
  9   designated for protection do not qualify for protection, that Designating Party must
 10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 11                    5.2      Manner and Timing of Designations. Except as otherwise
 12   provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
 13   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
 14   protection under this Order must be clearly so designated before the material is
 15   disclosed or produced.
 16           Designation in conformity with this Order requires:
 17                              (a)     for information in documentary form (e.g., paper or
 18   electronic documents, but excluding transcripts of depositions or other pretrial or
 19   trial proceedings), that the Producing Party affix at a minimum, the legend
 20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 21   contains protected material. If only a portion or portions of the material on a page
 22   qualifies for protection, the Producing Party also must clearly identify the protected
 23   portion(s) (e.g., by making appropriate markings in the margins).
 24           A Party or Non-Party that makes original documents available for inspection
 25   need not designate them for protection until after the inspecting Party has indicated
 26   which documents it would like copied and produced. During the inspection and
 27   before the designation, all of the material made available for inspection shall be
 28   deemed “CONFIDENTIAL.” After the inspecting Party has identified the

      ______________________________________________________________________________
      Marco Jimenez v. Bank of America Corp.                                 2:19-cv-06238-CJC-JPR
      STIPULATED PROTECTIVE ORDER                                                       Page 6 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 7 of 16 Page ID #:189


  1   documents it wants copied and produced, the Producing Party must determine
  2   which documents, or portions thereof, qualify for protection under this Order.
  3   Then, before producing the specified documents, the Producing Party must affix
  4   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
  5   only a portion or portions of the material on a page qualifies for protection, the
  6   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  7   appropriate markings in the margins).
  8                             (b)      for testimony given in depositions that the Designating
  9   Party identify the Disclosure or Discovery Material on the record, before the close
 10   of the deposition all protected testimony.
 11                             (c)      for information produced in some form other than
 12   documentary and for any other tangible items, that the Producing Party affix in a
 13   prominent place on the exterior of the container or containers in which the
 14   information is stored the legend “CONFIDENTIAL.” If only a portion or portions
 15   of the information warrants protection, the Producing Party, to the extent
 16   practicable, shall identify the protected portion(s).
 17           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 18   failure to designate qualified information or items does not, standing alone, waive
 19   the Designating Party’s right to secure protection under this Order for such
 20   material. Upon timely correction of a designation, the Receiving Party must make
 21   reasonable efforts to assure that the material is treated in accordance with the
 22   provisions of this Order.
 23           6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 24                    6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 25   designation of confidentiality at any time that is consistent with the Court’s
 26   Scheduling Order.
 27                    6.2      Meet and Confer. The Challenging Party shall initiate the
 28   dispute resolution process under Local Rule 37.1 et seq.

      ______________________________________________________________________________
      Marco Jimenez v. Bank of America Corp.                                    2:19-cv-06238-CJC-JPR
      STIPULATED PROTECTIVE ORDER                                                          Page 7 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 8 of 16 Page ID #:190


  1                    6.3      The burden of persuasion in any such challenge proceeding
  2   shall be on the Designating Party. Frivolous challenges, and those made for an
  3   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
  4   other parties) may expose the Challenging Party to sanctions. Unless the
  5   Designating Party has waived or withdrawn the confidentiality designation, all
  6   parties shall continue to afford the material in question the level of protection to
  7   which it is entitled under the Producing Party’s designation until the Court rules on
  8   the challenge.
  9           7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 10                    7.1      Basic Principles. A Receiving Party may use Protected Material
 11   that is disclosed or produced by another Party or by a Non-Party in connection with
 12   this Action only for prosecuting, defending, or attempting to settle this Action.
 13   Such Protected Material may be disclosed only to the categories of persons and
 14   under the conditions described in this Order. When the Action has been terminated,
 15   a Receiving Party must comply with the provisions of section 13 below (FINAL
 16   DISPOSITION).
 17           Protected Material must be stored and maintained by a Receiving Party at a
 18   location and in a secure manner that ensures that access is limited to the persons
 19   authorized under this Order.
 20                    7.2      Disclosure of “CONFIDENTIAL” Information or Items.
 21   Unless otherwise ordered by the court or permitted in writing by the Designating
 22   Party, a Receiving Party may disclose any information or item designated
 23   “CONFIDENTIAL” only to:
 24                             (a)      the Receiving Party’s Outside Counsel of Record in this
 25   Action, as well as employees of said Outside Counsel of Record to whom it is
 26   reasonably necessary to disclose the information for this Action;
 27

 28

      ______________________________________________________________________________
      Marco Jimenez v. Bank of America Corp.                                    2:19-cv-06238-CJC-JPR
      STIPULATED PROTECTIVE ORDER                                                          Page 8 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 9 of 16 Page ID #:191


  1                             (b)      the officers, directors, and employees (including House
  2   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
  3   this Action;
  4                             (c)      Experts (as defined in this Order) of the Receiving Party
  5   to whom disclosure is reasonably necessary for this Action and who have signed
  6   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  7                             (d)      the court and its personnel;
  8                             (e)      court reporters and their staff;
  9                             (f)      professional jury or trial consultants, mock jurors, and
 10   Professional Vendors to whom disclosure is reasonably necessary for this Action
 11   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 12   A);
 13                             (g)      the author or recipient of a document containing the
 14   information or a custodian or other person who otherwise possessed or knew the
 15   information;
 16                             (h)      during their depositions, witnesses, and attorneys for
 17   witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
 18   the deposing party requests that the witness sign the form attached as Exhibit A
 19   hereto; and (2) they will not be permitted to keep any confidential information
 20   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 21   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 22   transcribed deposition testimony or exhibits to depositions that reveal Protected
 23   Material may be separately bound by the court reporter and may not be disclosed to
 24   anyone except as permitted under this Stipulated Protective Order; and
 25                             (i)      any mediator or settlement officer, and their supporting
 26   personnel, mutually agreed upon by any of the parties engaged in settlement
 27   discussions or appointed by the Court.
 28

      ______________________________________________________________________________
      Marco Jimenez v. Bank of America Corp.                                      2:19-cv-06238-CJC-JPR
      STIPULATED PROTECTIVE ORDER                                                            Page 9 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 10 of 16 Page ID #:192


   1           8.       PROTECTED               MATERIAL   SUBPOENAED        OR      ORDERED
   2   PRODUCED IN OTHER LITIGATION
   3           If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL,” that Party must:
   6                    (a)      promptly notify in writing the Designating Party. Such
   7   notification shall include a copy of the subpoena or court order unless prohibited
   8   by law;
   9                    (b) promptly notify in writing the party who caused the subpoena or
  10   order to issue in the other litigation that some or all of the material covered by the
  11   subpoena or order is subject to this Protective Order. Such notification shall
  12   include a copy of this Stipulated Protective Order; and
  13                    (c) cooperate with respect to all reasonable procedures sought to be
  14   pursued by the Designating Party whose Protected Material may be affected.
  15           If the Designating Party timely seeks a protective order, the Party served
  16   with the subpoena or court order shall not produce any information designated in
  17   this action as “CONFIDENTIAL” before a determination by the court from which
  18   the subpoena or order issued, unless the Party has obtained the Designating Party’s
  19   permission. The Designating Party shall bear the burden and expense of seeking
  20   protection in that court of its confidential material and nothing in these provisions
  21   should be construed as authorizing or encouraging a Receiving Party in this Action
  22   to disobey a lawful directive from another court.
  23           9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  24   PRODUCED IN THIS LITIGATION
  25                    (a)      The terms of this Order are applicable to information produced
  26   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  27   information produced by Non-Parties in connection with this litigation is protected
  28   by the remedies and relief provided by this Order. Nothing in these provisions

       ______________________________________________________________________________
       Marco Jimenez v. Bank of America Corp.                                  2:19-cv-06238-CJC-JPR
       STIPULATED PROTECTIVE ORDER                                                       Page 10 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 11 of 16 Page ID #:193


   1   should be construed as prohibiting a Non-Party from seeking additional
   2   protections.
   3                    (b)      In the event that a Party is required, by a valid discovery
   4   request, to produce a Non-Party’s confidential information in its possession, and
   5   the Party is subject to an agreement with the Non-Party not to produce the Non-
   6   Party’s confidential information, then the Party shall:
   7                             (1)      promptly notify in writing the Requesting Party and the
   8   Non-Party that some or all of the information requested is subject to a
   9   confidentiality agreement with a Non-Party;
  10                             (2)      promptly provide the Non-Party with a copy of the
  11   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
  12   reasonably specific description of the information requested; and
  13                             (3) make the information requested available for inspection by
  14   the Non-Party, if requested.
  15                    (c)      If the Non-Party fails to seek a protective order from this court
  16   within 21 days of receiving the notice and accompanying information, the
  17   Receiving Party may produce the Non-Party’s confidential information responsive
  18   to the discovery request. If the Non-Party timely seeks a protective order, the
  19   Receiving Party shall not produce any information in its possession or control that
  20   is subject to the confidentiality agreement with the Non-Party before a
  21   determination by the court. Absent a court order to the contrary, the Non-Party
  22   shall bear the burden and expense of seeking protection in this court of its
  23   Protected Material.
  24           10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  25           If a Receiving Party learns that, by inadvertence or otherwise, it has
  26   disclosed Protected Material to any person or in any circumstance not authorized
  27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
  28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its

       ______________________________________________________________________________
       Marco Jimenez v. Bank of America Corp.                                    2:19-cv-06238-CJC-JPR
       STIPULATED PROTECTIVE ORDER                                                         Page 11 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 12 of 16 Page ID #:194


   1   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
   2   the person or persons to whom unauthorized disclosures were made of all the terms
   3   of this Order, and (d) request such person or persons to execute the
   4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
   5   A.
   6           11.      INADVERTENT             PRODUCTION         OF      PRIVILEGED              OR
   7   OTHERWISE PROTECTED MATERIAL
   8           When a Producing Party gives notice to Receiving Parties that certain
   9   inadvertently produced material is subject to a claim of privilege or other
  10   protection, the obligations of the Receiving Parties are those set forth in Federal
  11   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  12   whatever procedure may be established in an e-discovery order that provides for
  13   production without prior privilege review. Pursuant to Federal Rule of Evidence
  14   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
  15   of a communication or information covered by the attorney-client privilege or work
  16   product protection, the parties may incorporate their agreement in the stipulated
  17   protective order submitted to the court provided the Court so allows.
  18           12.      MISCELLANEOUS
  19                    12.1 Right to Further Relief. Nothing in this Order abridges the right
  20   of any person to seek its modification by the Court in the future.
  21                   12.2      Right to Assert Other Objections. By stipulating to the entry of
  22   this Protective Order no Party waives any right it otherwise would have to object to
  23   disclosing or producing any information or item on any ground not addressed in
  24   this Stipulated Protective Order. Similarly, no Party waives any right to object on
  25   any ground to use in evidence of any of the material covered by this Protective
  26   Order.
  27                    12.3 Filing Protected Material. A Party that seeks to file under seal
  28   any Protected Material must comply with Civil Local Rule 79-5. Protected

       ______________________________________________________________________________
       Marco Jimenez v. Bank of America Corp.                                    2:19-cv-06238-CJC-JPR
       STIPULATED PROTECTIVE ORDER                                                         Page 12 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 13 of 16 Page ID #:195


   1   Material may only be filed under seal pursuant to a court order authorizing the
   2   sealing of the specific Protected Material at issue. If a Party's request to file
   3   Protected Material under seal is denied by the court, then the Receiving Party may
   4   file the information in the public record unless otherwise instructed by the court.
   5           13.      FINAL DISPOSITION
   6           After the final disposition of this Action, as defined in paragraph 4, within
   7   60 days of a written request by the Designating Party, each Receiving Party must
   8   return all Protected Material to the Producing Party or destroy such material. As
   9   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  10   compilations, summaries, and any other format reproducing or capturing any of the
  11   Protected Material. Whether the Protected Material is returned or destroyed, the
  12   Receiving Party must submit a written certification to the Producing Party (and, if
  13   not the same person or entity, to the Designating Party) by the 60 day deadline that
  14   (1) identifies (by category, where appropriate) all the Protected Material that was
  15   returned or destroyed and (2) affirms that the Receiving Party has not retained any
  16   copies, abstracts, compilations, summaries or any other format reproducing or
  17   capturing any of the Protected Material. Notwithstanding this provision, Counsel
  18   are entitled to retain an archival copy of all pleadings, motion papers, trial,
  19   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
  20   and trial exhibits, expert reports, attorney work product, and consultant and expert
  21   work product, even if such materials contain Protected Material. Any such archival
  22   copies that contain or constitute Protected Material remain subject to this
  23   Protective Order as set forth in Section 4 (DURATION).
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///

       ______________________________________________________________________________
       Marco Jimenez v. Bank of America Corp.                               2:19-cv-06238-CJC-JPR
       STIPULATED PROTECTIVE ORDER                                                    Page 13 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 14 of 16 Page ID #:196


   1           14.      Any violation of this Order may be punished by any and all
   2   appropriate measures including, without limitation, contempt proceedings and/or
   3   monetary sanctions.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6

   7   DATED: June 10, 2020                        BROWN LAW GROUP
   8                                            By: /s/ Suzanne K. Roten
   9
                                                Suzanne K. Roten, Esq. (SBN 148533)
  10                                            Sierra J. Spitzer, Esq. (SBN 234462)
                                                Attorneys for Defendant
  11                                            BANK OF AMERICA, N.A.
  12

  13   DATED: June 10, 2020                        JOSEPH FARZAM LAW FIRM
  14                                            By: /s/Stephen J. Duron
  15
                                                Joseph S. Farzam, Esq. (SBN 210817
  16                                            Stephen J. Duron, Esq. (SBN 263485)
                                                Attorneys for Plaintiff
  17                                            MARCO JIMENEZ
  18

  19   PURSUANT TO STIPULATION AND GOOD CAUSE SHOWN, IT IS SO
       ORDERED.
  20

  21   DATED: June 10, 2020                        ___________________________
                                                   Hon. Jean R. Rosenbluth
  22
                                                   United States Magistrate Judge
  23

  24

  25

  26

  27

  28

       ______________________________________________________________________________
       Marco Jimenez v. Bank of America Corp.                                2:19-cv-06238-CJC-JPR
       STIPULATED PROTECTIVE ORDER                                                     Page 14 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 15 of 16 Page ID #:197


   1                                    SIGNATURE CERTIFICATION
   2           Pursuant to Section 5-4.3.4(a) of the Local Rules, I hereby certify that
   3   Stephen J. Duron, counsel for Plaintiff Marco Jimenez, concurs with the content of
   4   this filing and I obtained authorization from him to affix his electronic signature to
   5   this document.
   6

   7   DATED: June 10, 2020                        BROWN LAW GROUP
   8                                            By: /s/ Suzanne K. Roten
   9
                                                Janice P. Brown, Esq. (SBN 114433)
  10                                            Suzanne K. Roten, Esq. (SBN 148533)
                                                Sierra J, Spitzer (SBN 234462)
  11                                            Attorneys for Defendant
  12                                            BANK OF AMERICA, NATIONAL
                                                ASSOCIATION
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       ______________________________________________________________________________
       Marco Jimenez v. Bank of America Corp.                                2:19-cv-06238-CJC-JPR
       STIPULATED PROTECTIVE ORDER                                                     Page 15 of 16
Case 2:19-cv-06238-CJC-JPR Document 21 Filed 06/10/20 Page 16 of 16 Page ID #:198


   1                                            EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3           I,                                            [print or type full name], of
   4                                                   [print or type full address], declare
   5   under penalty of perjury that I have read in its entirety and understand the
   6   Stipulated Protective Order that was issued by the United States District Court for
   7   the Central District of California on                                              [date]
   8   in the case of Marco Jimenez v. Bank of America, N.A., Case No. 2:19-cv-06238-
   9   CJC-JPR, pending in the U.S. District Court for the Central District of California.
  10   I agree to comply with and to be bound by all the terms of this Stipulated
  11   Protective Order and I understand and acknowledge that failure to so comply could
  12   expose me to sanctions and punishment in the nature of contempt. I solemnly
  13   promise that I will not disclose in any manner any information or item that is
  14   subject to this Stipulated Protective Order to any person or entity except in strict
  15   compliance with the provisions of this Order.
  16           I further agree to submit to the jurisdiction of the United States District
  17   Court for the Central District of California for the purpose of enforcing the terms
  18   of this Stipulated Protective Order, even if such enforcement proceedings occur
  19   after termination of this action. I hereby appoint
  20   [print or type full name] of
  21   [print or type full address and telephone number] as my California agent for service
  22   of process in connection with this action or any proceedings related to enforcement
  23   of this Stipulated Protective Order.
  24   Date:
  25   City and State where sworn and signed:
  26   Printed name:
  27   Signature:
  28

       ______________________________________________________________________________
       Marco Jimenez v. Bank of America Corp.                               2:19-cv-06238-CJC-JPR
       STIPULATED PROTECTIVE ORDER                                                    Page 16 of 16
